UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                       N O . 97-2132

                               K EITH D. S NYDER, A PPELLANT ,

                                             V.


                                   HERSHEL W. GOBER,
                    A CTING S ECRETARY OF V ETERANS A FFAIRS, A PPELLEE.


                   Before FARLEY, HOLDAWAY, and IVERS, Judges.

                                        ORDER

      Oral arguments in the above case were scheduled to be held on Tuesday, September 19,
2000 at 2:00 pm. It is ORDERED that the argument is canceled.


DATED: Sep 7, 2000                                       PER CURIAM.